JONES, Circuit Judge.
This cause having come on to be heard on pleadings, proofs and arguments, the court herewith makes findings of fact and conclusions of law as follows:
Findings of Fact.
1. Patent No. 1,836,704, in suit, issued December 15, 1931, to Rene Alexandre Arthur Couzinet, of Levallois-Perret, France, is invalid in that the claim of the patent is so vague and general as to render the patent invalid.
2. Patent No. 1,836,704, in suit, is invalid for failing to state an invention.
3. Patent No. 1,836,704, in suit, is invalid as anticipated by the Martin patent No. 1,847,094, and the Laddon patent No. 1,768,696, both applied for prior to the patent in suit, and in each of which there is a means for retracting the landing gear in the wake of the engine between the engine and the forward spar of the wing just as is claimed in the patent in suit.
4. Douglas airplanes designated DC-2, DC-3, and DST, charged to infringe the patent in suit, employ landing gear arrangement disclosed in Douglas patent No. 1,890,902, which gear was designed by Donald W. Douglas prior to earliest effective date of patent in suit.
5. The patent in suit being invalid, it is unnecessary to consider the matter of the alleged infringement, and accordingly no finding on that point is made.
Conclusions of Law.
1. The patent in suit, No. 1,836,704, is invalid and void.
2. The complaint should be dismissed, with costs to the defendant.